Title: Thomas Jefferson to Ezra Sargeant, 21 June 1812
From: Jefferson, Thomas
To: Sargeant, Ezra


          
Sir 
Monticello
June 21.
12.
           In consequence of a letter from mr Gilley on your behalf informing me there was a balance of 21. D 50 still due to you for the printing done for me, I desired Messrs Gibson & Jefferson, on the 17 th inst. to remit you that sum, which I have no doubt you will recieve by the time this gets to hand. mr Gilley’s letter came to this place while I was absent on a journey of several weeks which occasioned the delay of the remittance. Accept the assurance of my respects.
          
            Th:
            Jefferson
        